EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
	On page 1 line 4, after the phrase “2019” insert the phrase --now US Patent No. 

10,897,996--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art has fail to suggest either singly or in combination a novel method for packaging a ready-to-assemble chair.  The applicant has disclosed the steps of placing a seat assembly flat within an internal cavity of an underside of the seat assembly to minimize the overall dimensions of a chair when disassembled.  The seat assembly has a depression on a top seat surface, configured to accept a seat back assembly upon assembly of the chair and at least three legs, wherein the seat assembly and seat back assembly have holes for accepting fasteners to fasten the seat back assembly to the seat assembly, and wherein the seat back assembly is configured such that the width of the seat back assembly is the same as the width of the seat assembly when assembled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2017/0071354, and 3,669,495 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 18, 2021